Citation Nr: 9910873	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
non service connected disability pension.

2.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.

This appeal arises from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO).  The appeal for 
entitlement to special monthly pension arises from a rating 
decision of January 1993.  The appeal for entitlement to an 
earlier effective date arises from a rating decision of 
September 1997.

This decision will address the issue of entitlement to an 
earlier effective date.  The remand that follows will address 
the issue of entitlement to special monthly pension.


FINDINGS OF FACT

1.  Prior denials of pension benefits are final.

2.  A reopened claim for nonservice connected disability 
pension benefits was received July 20, 1992.

3.  A September 1997 rating decision granted entitlement to 
nonservice connected disability pension benefits effective 
from July 20, 1992.


CONCLUSION OF LAW

The veteran is not entitled to an effective date for pension 
benefits earlier than July 20, 1992.  38 U.S.C.A. §§ 5110, 
7103(a), 7104(b), 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.160, 3.400, 20.1100, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals (Board) has 
determined that the issue of entitlement to an earlier 
effective date is a matter in which the law, as opposed to 
the evidence, is dispositive of the issue.  The U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court) has determined that the use of the statutory 
term "well grounded" should be confined to matters in which 
the evidence is dispositive.  Therefore, in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal terminated because of 
the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet.App. 426 (1994).

A finally adjudicated claim is a claim which has been allowed 
or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year 
after the date of notice of an award or disallowance.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.1103 (1998). 

A claim that is disallowed by the Board is a final decision.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim or any 
application based on additional evidence.  38 C.F.R. 
§ 3.160(e) (1998).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1998).

The effective date of an award of pension is the date of 
receipt of the claim.  If, within one year from the date on 
which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive pension award and 
establishes that a physical or mental disability was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran.  
Extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  38 C.F.R. § 3.400(a)(1)(ii) (1998).

The veteran applied for nonservice connected disability 
pension in 1987.  An April 1988 rating decision denied 
entitlement to pension.  The veteran was notified of the 
decision in May 1988.  The decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.1103 (1998). 

The veteran again applied for pension benefits in September 
1988.  A rating decision in December 1988 denied entitlement 
to pension benefits.  The veteran perfected an appeal of this 
decision to the Board and in a January 1991 decision, 
entitlement to pension benefits was denied.  The veteran then 
appealed the Board's decision to the Court.  In a December 
1991 Order, the Court dismissed veteran's appeal.  Gomez v. 
Derwinski, No. 91-760 (U.S. Vet. App. December 10, 1991).  
Since the veteran's appeal to the Court was dismissed, the 
Board's decision became a final determination.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.1100 (1998).

On July 30, 1992, a claim for entitlement to pension benefits 
was received.  This was a reopened claim.  38 C.F.R. 
§ 3.160(e) (1998).  This claim was ultimately granted in a 
September 1997 rating decision.  The effective date was July 
30, 1992.  This is consistent with the date of receipt of the 
claim.  38 C.F.R. § 3.400(a)(1)(ii)(A) (1998).  There is no 
evidence that physical or mental disability so incapacitated 
the veteran so as to prevent him from filing a disability 
pension claim prior to July 1992.  38 C.F.R. 
§ 3.400(a)(1)(ii)(B) (1998).  

While the veteran contends that he continuously sought 
pension benefits since 1987, prior final decisions denied 
entitlement to pension benefits.  It was not until a reopened 
claim for disability pension was received on July 20, 1992, 
that pension benefits were ultimately granted.  As noted, the 
effective date established by the RO for the grant of pension 
benefits is consistent with date of receipt of that claim.  
Accordingly, entitlement to an earlier effective date is 
denied.  38 U.S.C.A. §§ 5110, 7103(a), 7104(b), 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.160, 3.400, 20.1100, 
20.1103 (1998).


ORDER

Entitlement to an earlier effective date for the grant of 
nonservice connected disability pension benefits is denied.


REMAND

In a statement in support of claim, received in June 1998, 
the veteran indicated that he had suffered a heart attack, 
had been hospitalized, and was in a long recovery.  Medical 
records related to the claimed heart attack may provide 
probative evidence to support the veteran's claim for special 
monthly pension benefits.  Since VA has been placed on notice 
of potentially relevant medical and hospital records, this 
case must be returned to the RO to obtain records pertinent 
to the veteran's claimed heart attack and to conduct further 
examination of the veteran.

The Court has held that the duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), as set forth in Littke v. Derwinski, 1 Vet.App. 90 
(1990), requires that the VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  


Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the name and address of 
the medical facility(s) were he has 
received treatment for his claimed heart 
attack.  

2.  Following receipt of the above 
requested information, the RO should 
request legible copies of medical records 
related to the claimed heart attack, 
following receipt of any necessary 
authorizations for the release of such 
information.

3.  If the above requested medical 
records show that the veteran did suffer 
a heart attack, the RO should request 
that the veteran be scheduled for a VA 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to render an opinion as to whether the 
veteran's disabilities cause him to be 
housebound or to require the regular aid 
and attendance of another person.  The 
examiner should present all findings, and 
the reasons and bases therefor on the 
examination report.  The claims folder is 
to be made available to the examiner for 
review prior to evaluation of the 
veteran.

4.  Following completion of the above, 
the RO should again review the veteran's 
claim and determine whether special 
monthly pension due to being housebound 
or due to the need for regular aid and 
attendance can be granted.  The RO should 
conduct any additional evidentiary 
development that is deemed necessary.

If the decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until he is so 
informed.  The purposes of this REMAND are to obtain 
additional evidence and to ensure compliance with due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals


 

